JUDGMENT

This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the judgment of the District Court be vacated and the case remanded so that the District Court can consider the effect of the 2010 amendments to Federal Rule of Civil Procedure 56 and “state on the record the reasons for granting or denying [the summary judgment] motion.” Fed.R.Civ.P. 56(a). We express no opinion as to the consequences for this case of the interaction of amended Federal Rule of Civil Procedure 56(e) and the accompanying 2010 Advisory Committee Note, Federal Rule of Civil Procedure 55, and Local Rule 7(b). We leave these matters to be addressed by the District Court in the first instance.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.